DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       WILDA KELLEY JOSEPH,
                             Appellant,

                                     v.

                  ERNEST E. JEANTY, JR., and
          STATE OF FLORIDA DEPARTMENT OF REVENUE,
                          Appellees.

                               No. 4D19-1229

                          [September 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael I. Rothschild, Judge; L.T. Case No. FMCE 18-
001191 (44).

   Wilda Joseph, Hollywood, pro se.

   No appearance for appellees.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979). As to appellant’s argument that the court erred in
denying her motion to continue the trial, the court did not abuse its
discretion in denying a continuance based upon the reason set forth in the
motion.

WARNER, GROSS and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.